Title: From John Adams to Ward Nicholas Boylston, 23 June 1823
From: Adams, John
To: Boylston, Ward Nicholas



Dear Cousin of Montecelissimo
Quincy 23 June 1823

I have received two kind letters from you not yet answered. Mr Curtis sent me the fish which I found very fine & I beg that you would not give yourself the trouble of sending me any such delicacies for I am not and never was much of an epicure. And now all kinds of food are much alike to me—my own beef & mutton are the best for me. My health about which you seem to be anxious would be best represented by an old clock or watch of your great grandfather, if you have one—its springs & wheels so completely worn out that it can clip no longer. The hour minuet & second hands are all useless. A journey to Montecellisimo is as chimerical as that of Gonzales to the moon, drawn by geese drilled for the purpose. The tornado at college has been a benefit to me for it has given me my John who has contrived a guilded car in which he rides me out in fine weather for five or ten miles & fatigues me almost to fainting. My countrymen do what they please with my name but it commonly proves unfortunate. My health has greatly declined within the last year my strength has nearly all gone. Last year I could walk a mile—now I can not walk an 100 rod without falling down.—Best friends must part. Eighty eight is the a heavier load that I can bear. With a sincere heart I thank you for the unbounded favours I have received from you. I send you one of my catalogues & one of Gen Sumners pamphlets with the love of all my family your cousin
J. A.